Citation Nr: 1620235	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  15-01 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for an eye disorder.

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

3.  Entitlement to service connection for an inguinal hernia.

4.  Entitlement to service connection for erectile dysfunction, including as secondary to service-connected psychiatric disability.

5.  Entitlement to service connection for vertigo.

6.  Entitlement to service connection for obstructive sleep apnea.

7.  Entitlement to service connection for residuals of a left foot fracture.



REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty from April 1998 to March 2000.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from July 2014 and August 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

This case was previously before the Board in February 2016.  At that time, the Board issued a decision that, inter alia, remanded claims for higher evaluations for posttraumatic stress disorder and allergic rhinitis for issuance of a statement of the case (SOC).  In addition, the claims for service connection for hypertension, right ankle disability, and low back disability as well as entitlement to a TDIU were remanded to the Agency of Originial Jursidiction (AOJ) for further development.  

In March 2016, the AOJ issued a SOC addressing the claim for a compensable rating for allergic rhinitis.  The Veteran subsequently submitted an April 2016 VA Form 9, Appeal to Board of Veterans' Appeals, perfecting an appeal of this issue. The AOJ subsequently issued another SOC in April 2016 addressing the claim for a higher rating for PTSD.  However, the record does not reflect that the Veteran has perfected an appeal of this issue.  Accordingly, this issue not currently before the Board.  

The Board acknowledges that the issue of entitlement to a higher evaluation for rhinitis has been perfected, but not yet certified to the Board.  The Board's review of the claims file reveals that the AOJ is still taking action on this issue.  As such, the Board will not accept jurisdiction over it at this time, but it will be the subject of a subsequent Board decision, if otherwise in order.

With respect to the claim for TDIU, the Board notes that the AOJ awarded a TDIU effective December 9, 2013, in an April 2016 rating action.  The record does not show that the Veteran has expressed disagreement with the effective date of the rating assigned.  Accordingly, this matter is not before the Board.  The Veteran is reminded that should he disagree with the effective date assigned.  He has one year from the date of notification of the decision to file a notice of disagreement.  

The Board also acknowledges that the issues of service connection for hypertension, right ankle disability, and low back disability that were remanded in February 2016 remain on appeal.  It appears that the RO is still taking action on these issues.  As such the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for an inguinal hernia is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An eye disorder was not manifest in service and is not attributable to service.

2.  GERD was not manifest during service and is not attributable to service.

3.  Erectile dysfunction was not manifest during service and is not attributable to service.

4.  Erectile dysfunction is not related (causation or aggravation) to a service-connected disease or injury.

5.  Vertigo was not manifest in service and is not attributable to service.

6.  Obstructive sleep apnea was not manifest in service and is not attributable to service.

7.  Residuals of a left foot fracture were not manifest in service and are not attributable to service.
 

CONCLUSIONS OF LAW

1.  An eye disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

2.  GERD was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

3.  Erectile dysfunction was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

4.  Erectile dysfunction is not proximately due to or a result of a service-connected disease or injury.  38 C.F.R. §§ 3.102, 3.159, 3.310 (2015).


5.   Vertigo was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

6.  Obstructive sleep apnea was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

7.   Residuals of a left foot fracture were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued notice letters to the Veteran.  These letters explained the evidence necessary to substantiate the Veteran's claim for service connection, as well the legal criteria for entitlement to such benefits.  The Veteran's claim for an increased rating for allergic rhinitis is downstream from a claim for service connection; nevertheless, he was informed of the legal criteria for entitlement to an increased disability rating.  The letters also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of post-service treatment, and the Veteran's own statements in support of his claims. 

The Veteran was also afforded VA examinations responsive to the claims for service connection.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The opinions were conducted by a medical professional, following thorough examination of the Veteran, solicitation of history, and review of the claims file.  

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Claims for Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran does not have a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply to the claim for service connection.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310.

At the outset, the Board notes that the Veteran does not claim, and the evidence does not reflect, that his disability is the result of combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 are not applicable.

Eye Disorder

The Veteran asserts that he has an eye disorder, manifested by problems with his vision, due to chemical exposure during his military service.  The Board acknowledges that the Veteran complained of eye trouble at his March 2000 separation examination, but that the examining provider noted that the Veteran had refractive error and wore glasses for vision correction.  The Veteran's service treatment records do not reflect that the Veteran was diagnosed with or treated for any eye conditions during service.  Likewise, at his separation examination, ophthalmologic evaluation, ocular motility, and clinical evaluation of the Veteran's pupils was normal; the entrance examination also reflects a diagnosis of refractive error.

The points out that refractive error is not considered a disease or injury for VA purposes, and provides no basis for service connection.  38 C.F.R. §§ 3.303(c), 4.9; Beno v. Principi, 3 Vet. App. 439, 441 (1992).  In the absence of a superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, hyperopia, presbyopia, and astigmatism, even if visual acuity decreased in service, as those are not a diseases or injuries within the meaning of applicable legislation relating to service connection.  Id.  Thus, VA regulations specifically prohibit service connection for refractive errors of the eyes unless the defect was subjected to a superimposed disease or injury that created additional disability; no such superimposed disease or injury is shown here.  VAOPGCPREC 82-90 (1990), 55 Fed. Reg. 45,711 (1990).   The Veteran has not alleged, and the evidence does not demonstrate, that the Veteran had a superimposed disease or injury during service.

Moreover, the Veteran has not provided any medical evidence of treatment, complaints, or diagnoses related to a vision disorder (other than refractive error) in the years since service.  In order to assist the Veteran in the development of his claim, the Veteran was afforded an eye examination in April 2014, while the examiner observed that prior examination revealed retinal cotton wool spots secondary to hypertension, subsequent fundus evaluation was within normal limits.  The examiner opined that the Veteran the Veteran did not currently have, nor had he ever had a diagnosed eye condition other than congenital or developmental errors of refraction. 

To the extent that there are lay opinions, including those of the Veteran, linking a claimed eye disorder to an in-service event, injury, or illness, the Board finds that the probative value of the general lay assertions are outweighed by the clinical evidence of record which does not show a present eye disability other than congenital or developmental errors of refraction.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (a Veteran seeking disability benefits must establish the existence of a disability and a connection between such Veteran's service and the disability).  Based on the foregoing, the Board finds that the preponderance of the evidence is against the claim.  Accordingly, service connection for an eye disability must be denied.  

Erectile Dysfunction

The Veteran asserts that he is entitled to service connection for erectile dysfunction, including as secondary to his service-connected panic disorder and/or medications taken for his panic disorder.  Based on the evidence of record, the Veteran's claim of service connection for erectile dysfunction must be denied.

Here, no complaints, treatment, or diagnoses of erectile dysfunction were made during service.  At separation, physical examination of the genitourinary system was normal.   No treatment for or diagnoses of erectile dysfunction were shown in service.  The Board points out that the Veteran denied experiencing venereal disease and painful urination at separation, and did not make any related complaints during service or at separation.  Likewise, the contemporaneous medical examination showed that physical evaluation of the Veteran at separation was normal, including a normal genitourinary system.   In short, the Veteran did not report a history of pertinent pathology during service or at separation.  To the contrary, there is no evidence of pertinent symptoms for many years after service.

The Veteran is competent to report symptoms and diagnoses of erectile dysfunction, and when his symptoms were first identified.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011) (noting impropriety of the Board categorically discounting lay testimony and requiring the Board to determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence is competent).  However, none of the post-service treatment records reflect complaints, treatment, or diagnoses of erectile dysfunction prior to 2008.  In this regard, the Board acknowledges that the Veteran complained of erectile dysfunction in 2008, following a gunshot wound to the left groin area during a car-jacking.  Nonetheless, treatment records from Beth Israel Medical Center indicate that the Veteran's complaints of an inability to obtain an erection were secondary to the trauma of the shooting episode or scrotum parasympathetica; the treating provider at Beth Israel noted that there was no evidence of trauma to the phallus.  

Similarly, the Board observes that other than the July 2008 treatment records from Beth Israel, none of the Veteran's treating providers related the Veteran's complaints of erectile dysfunction to his service, including his service-connected panic disorder; to the contrary, there is no evidence that the Veteran has a diagnosed erectile dysfunction.  As such, the Board finds that the Veteran's report of on-going problems to be inconsistent with the record and not credible.  To this point, the Board notes that the April 2014 VA examination report indicates that there was no evidence of any current erectile dysfunction or related pathology, and that the Veteran's claimed erectile dysfunction was therefore less likely than not related to his service.  The VA examiner further indicated that the Veteran's claimed erectile dysfunction was therefore not proximately due to or the result of the Veteran's service-connected panic disorder.  In the absence of disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In short, the weight of the evidence reflects that the Veteran's claimed erectile dysfunction is unrelated to his service.  There is no reliable evidence that the Veteran has a diagnosis of erectile dysfunction related to his service.  To the extent that there are lay statements asserting that the Veteran has erectile dysfunction related to an in-service injury or illness, the Board finds that the probative value of the general lay assertions are outweighed by the medical evidence of record which does not show any complaints, treatment, or diagnoses of erectile dysfunction.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole). 

The Board finds that the specific, reasoned opinion provided in the April 2014 VA examination report is entitled to great probative weight.  The April 2014 VA examiner, in determining that the Veteran's erectile dysfunction is unrelated to his service, is entitled to greater probative weight than the more general lay assertions of the Veteran, even assuming those lay assertions were competent.  Likewise, the determination of the VA examiner that the Veteran does not have erectile dysfunction is entitled to greater probative weight than the lay assertions of the Veteran.  The VA examiner explained the reasons for the report's conclusions based on an accurate characterization of the evidence of record.   See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The opinion of the VA examiner is consistent with the medical evidence of record, which does not demonstrate that the Veteran has erectile dysfunction.  Thus, this opinion is highly probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection of erectile dysfunction.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

GERD and Vertigo

The Veteran claims that he has GERD and vertigo related to his active duty; he also asserts that his GERD might be related to his service-connected panic disorder.

The Board notes that the Veteran's service treatment records reflect that he was treated for dizziness on two occasions in service.  In December 1998, the Veteran reported feeling dizzy after failing to take his medication.  In July 1999, the Veteran complained of dizziness and lightheadedness related to a tension headache.  The Board also notes that, at his March 2000 separation examination, he reported a history of dizziness, but denied experiencing indigestion or stomach problems.  The examining provider noted that the Veteran's dizziness was likely vasovagal in nature, as his EKG and chest x-ray were normal.  Physical examination was normal.  

The Board points out that the Veteran has not provided any medical evidence of treatment, complaints, or diagnoses related to GERD or vertigo in the years since service.  Moreover, no pathology was noted on the April 2014 VA examination, and the June 2015 addendum indicates that a thorough review of the Veteran's medical records does not show any related symptomatology.  See Brammer, supra, 3 Vet. App. 223, 225 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  The Veteran's post-service VA and private treatment records do not show that any relevant pathology was reported.  His silence as to pathology related to GERD and vertigo, when otherwise reporting a complete medical history, constitutes negative evidence.  Forshey v. Principi, 284 F.3d 1335 (2002).  As such, the Board finds that the Veteran's report of on-going problems to be inconsistent with the record and not credible.

The Veteran is competent to report that he experiences indigestion and dizziness.  The Veteran is also is competent to report whether he has received diagnoses, including when he was first treated or diagnosed.  No diagnoses of vertigo and GERD were confirmed by the record, however.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

To the extent that there is a notation of dizziness in the Veteran's private treatment records, a May 2012 treatment record reflects that the Veteran experienced dizziness related to his nonservice-connected hypertension.  Moreover, a statement from Hope Medicine of New York reflects that the Veteran's complaint of dizziness is a symptom related to the poor control of the Veteran's hypertension.  As such, there is nothing in the record to suggest the Veteran's post-service report of dizziness is indicative of vertigo.

Here, the Veteran's statements must be balanced against the other evidence of record, which does not show a current gastrointestinal disorder or vertigo.  In addition, the evidence of record fails to show that any claimed disorder is related to service.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has noted that in order for a veteran to qualify for entitlement to compensation under those statutes, he or she must prove existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  See Boyer, supra.  

To the extent that there are lay statements asserting that the Veteran has GERD and vertigo, related to an in-service injury or illness, the Board finds that the probative value of the general lay assertions are outweighed by the medical evidence of record which does not show any pathology, disease, or residuals of injury related to the claimed GERD and vertigo; the Veteran denied experiencing GERD at the April 2014 VA examination, and all testing for vertigo was negative.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  

For the foregoing reasons, the preponderance of the evidence is against the claims for service connection of GERD and vertigo.  The benefit-of-the-doubt doctrine is therefore not for application, and the claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R   § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

Obstructive Sleep Apnea and Residuals of a Left Foot Fracture

The Veteran asserts that his sleep apnea is related to service and that he experiences swelling of the left foot due to a stress fracture of the left foot.  However, based on the evidence of record, the Veteran's claim of service connection for obstructive sleep apnea and residuals of a left foot fracture must be denied.

Here, the weight of the evidence reflects that the Veteran's sleep apnea and residuals of a left foot fracture are unrelated to his service.  The Veteran's service treatment records do not show any complaints of, treatment for, or diagnoses of sleep apnea.  The Veteran has not alleged that he experienced any related symptomatology in service, and although he reported difficulty sleeping at separation, the examining provider indicated that the Veteran's reported sleep impairment was related to his anxiety.  Moreover, although the Veteran reported experiencing foot trouble in service, and claimed that he had a left foot stress fracture in boot camp, his service treatment records do not reflect any related complaints or treatment.  The examining provider at separation found that there was no evidence of a history of a stress fracture, and physical examination of the Veteran's extremities and the neurological evaluation were normal.  

Additionally, none of the post-service treatment records reflect complaints, treatment, or diagnoses of obstructive sleep apnea or residuals of a left foot fracture.  The Board acknowledges that obstructive sleep apnea and a possible old fracture of the left calcaneus were diagnosed at the Veteran's April 2014 and August 2015 VA examinations.  However, the June 2015 addendum to the April 2014 VA foot examination and the August 2015 VA examination report clearly concluded that the Veteran's obstructive sleep apnea and residuals of a left foot fracture were less likely than not related to the Veteran's service.  According to the respective VA examiners, the Veteran's obstructive sleep apnea is more likely related to the Veteran's weight gain since service.  The VA examiner noted the Veteran's complaints of difficulty sleeping in service, but based on a review of the Veteran's medical records and history, determined that those complaints were more likely symptoms related to the Veteran's in-service psychological stressors, and not the result of the physical disability of sleep apnea.  Likewise, the VA foot opinion clearly indicates that there is nothing in the record which indicates that the Veteran's left foot fracture occurred in service; the VA examiner nonetheless pointed out that there are no current residuals related to the old fracture, regardless of its origins.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994).  As noted by the Federal Circuit, the Department must consider lay evidence, but may give it whatever weight it concludes the evidence is entitled to. Waters v. Shinseki, 601 F.3d 1274 (2010).  The Board has considered the Veteran's statements.  However, the Veteran's statements are insufficient to establish a nexus to his service for his obstructive sleep apnea or residuals of a left foot fracture.  The Board finds that the probative value of the Veteran's general lay assertions are outweighed by the specific, reasoned opinion provided in the April 2014 and August 2015 VA examination reports, the June 2015 addendum, and the clinical evidence of record.  VA treatment records do not reflect any relationship between the Veteran's service and his obstructive sleep apnea; there is no evidence of a left foot disorder.  The April 2014 and August 2015 VA examination reports, and June 2015 addendum, are entitled to greater probative weight than the more general lay assertions of the Veteran, even assuming those lay assertions were competent.  

In this regard, the Board points out that the opinions of the VA examiner were specific, and well-reasoned.  The VA examiners found that the Veteran's current obstructive sleep apnea did not have onset during service and was unrelated to any event, illness, or injury in service, and that there was no evidence of any current left foot disorder.  The VA examiners explained the reasons for the conclusions based on an accurate characterization of the evidence of record, which does not demonstrate that the Veteran's obstructive sleep apnea is related to service, or that he has any residuals of a left foot fracture.   See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  

For the foregoing reasons, the preponderance of the evidence is against the claims for service connection of obstructive sleep apnea and residuals of a left foot disorder.  The benefit-of-the-doubt doctrine is therefore not for application, and the claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Service connection for an eye disorder is denied.

Service connection for GERD is denied.

Service connection for vertigo is denied.

Service connection for obstructive sleep apnea is denied.

Service connection for residuals of a left foot fracture is denied.


REMAND

The Board observes that the Veteran stated that he wanted to file a claim for service connection for a hiatal hernia in December 2013.  Nevertheless, review of the Veteran's contemporaneous statement indicates that the Veteran intended to claim entitlement to service connection for an inguinal hernia.  The Board observes that the Veteran reported a history of an inguinal hernia at his March 1998 entrance examination, and again in May 1998; in May 1998, the Veteran reported that he had an umbilical herniography at age 9.  Although there is nothing in the Veteran's service treatment records to provide confirmation of such treatment, at the time of his claim, the Veteran contended that he reinjured his inguinal hernia during his service, while pulling lines to lower the ship to the pier.  The Veteran asserts that he was treated in service for this injury, although there is no corresponding service treatment record.  Post-service treatment records reflect a history of treatment for an inguinal hernia.  Accordingly, the Board finds that the Veteran should be afforded a VA examination regarding the claim for service connection of an inguinal hernia.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4).

Furthermore, VA must make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).   All available VA treatment records reflecting treatment for an inguinal hernia should be associated with the Veteran's claims file.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The RO should take appropriate steps to obtain and associate with the record copies of the Veteran's VA treatment records, if any, associated with the claim for service connection of an inguinal hernia.

2.  The Veteran should be afforded the appropriate VA examination(s) to determine the nature and etiology of any inguinal hernia which may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that any current inguinal hernia was caused or aggravated by an event or injury during his service.  

The provider is advised that the Veteran is competent to report symptoms, treatment, and diagnoses and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinions.  

A complete rationale should accompany each opinion provided.

3.  After completing all indicated development, the RO should readjudicate the claim in light of all the evidence of record.   If the benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


